           Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 1 of 9




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-131V
                                      (not to be published)

    ************************* *
                                *
    LINDA KUZNITZ,              *
                                *
                                *                          Filed: September 2, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                          Decision by Stipulation; Damages;
                                *                          Influenza (“Flu”) Vaccine; Shoulder
    SECRETARY OF HEALTH AND     *                          Injury Related to Vaccine Administration
    HUMAN SERVICES,             *                          (“SIRVA”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Theodore Hong, Maglio Christopher & Toale, Seattle, WA, for Petitioner.
Althea Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION1

        On January 26, 2018, Linda Kuznitz (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF
No. 1. Petitioner alleges she suffered from left shoulder injury related to vaccine administration
(“SIRVA”) as defined in the Table or in the alternative, her shoulder injury was caused-in-fact or
significantly aggravated by the influenza (“flu”) vaccination she received on September 15, 2016.
See Stipulation ¶ 2, 4, dated September 2, 2020 (ECF No. 54); see also Petition.


1
 Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 2 of 9




        Respondent denies “that [P]etitioner sustained a SIRVA Table injury, and further denies
that [P]etitioner’s alleged shoulder injury or any other injury or condition, was caused or
significantly aggravated by her receipt of the flu vaccine.” See Stipulation ¶ 6. Nonetheless, both
parties, while maintaining their above-stated positions, agreed in a stipulation filed September 2,
2020 that the issues before them can be settled and that a decision should be entered awarding
Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

    1. A lump sum payment of $158.76 representing compensation for satisfaction of the Care 1st
       Health Plan Arizona Medicaid lien, in the form of a check payable to [P]etitioner and

               Recovery Management Systems, Inc.
               P.O. Box 5850
               Peoria, AZ 85385
               ID No. AXXXXXXXX
               Re: Care 1st Health Plan Arizona
               Tax Id: XX-XXXXXXX

    2. A lump sum payment of $434.90 representing compensation for satisfaction of the Health
       Choice Arizona Medicaid lien, in the form of a check payable jointly to [P]etitioner and

               Recovery Management Systems, Inc.
               P.O. Box 5850
               Peoria, AZ 85385
               ID No. AXXXXXXXX
               Re: Health Choice Arizona

    3. A lump sum of $30,000.00 in the form of a check payable to [P]etitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.


3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 3 of 9




                                       s/ Katherine E. Oler
                                       Katherine E. Oler
                                       Special Master
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 4 of 9
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 5 of 9
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 6 of 9
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 7 of 9
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 8 of 9
Case 1:18-vv-00131-UNJ Document 62 Filed 10/27/20 Page 9 of 9
